16‐3526 
DuBuisson v. Stonebridge Life Ins. Co. 
                                           
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                  ______________ 
                                           
                                August Term 2017 
                                           
             (Argued: November 14, 2017          Decided: April 12, 2018) 
                                           
                                   Docket 16‐3526 
                                           
    MANETTE DUBUISSON, Individually and on behalf of all others similarly 
     situated, ALICE LACKS, Individually and on behalf of all others similarly 
   situated, and GEORGE GONZALES, Individually and on behalf of all others 
                                 similarly situated, 
                                           
                                                                Plaintiffs‐Appellants, 
                                                                                       
                                         v. 
                                           
     STONEBRIDGE LIFE INSURANCE COMPANY, FKA J.C. PENNEY LIFE 
  INSURANCE COMPANY, TRANSAMERICA FINANCIAL LIFE INSURANCE 
COMPANY, FEDERAL INSURANCE COMPANY, A MEMBER OF THE CHUBB 
                      GROUP OF INSURANCE COMPANIES, 
                                           
                                                               Defendants‐Appellees.* 
                                  ______________ 
 
Before: 
                     POOLER, WESLEY, and HALL, Circuit Judges. 
                                           
        Plaintiffs Manette DuBuisson, Alice Lacks, and George Gonzales, on behalf 
of themselves and others similarly situated, appeal from a March 25, 2015 order 

 The Clerk of the Court is respectfully directed to amend the official caption as noted 
*

above.  
from  the  United  States  District  Court  for  the  Southern  District  of  New  York 
(Gardephe,  J.)  dismissing  their  putative  class  action  for  lack  of  standing.  Their 
complaint  alleges  that  defendants,  a  group  of  insurance  providers,  banks,  and 
credit card companies, targeted credit card holders with fraudulent solicitations 
for illegal accidental disability and medical expense insurance policies. Plaintiffs 
were  among  the  card  holders  who  purchased  those  insurance  policies,  which 
plaintiffs  allege  were  void  ab  initio  because  they  violated  applicable  New  York 
insurance law. Although plaintiffs did not suffer qualifying losses or make claims 
for coverage, they argue that they are nevertheless entitled to reimbursement of 
the premiums and fees they paid defendants, as well as enhanced damages, based 
on quasi‐contract, civil fraud, and statutory claims.  
        The  District  Court  granted  defendants’  motion  to  dismiss,  reasoning  that 
plaintiffs  could  not  establish  the  injury‐in‐fact  element  of  Article  III  standing. 
Specifically, the court concluded the policies were not void ab initio because under 
a New York savings statute, plaintiffs would have received coverage had they filed 
claims  for  qualifying  losses.  See  N.Y.  Ins.  Law  § 3103.  Additionally,  the  court 
concluded that if the policies were not void ab initio, plaintiffs could not satisfy the 
injury‐in‐fact requirement because they never submitted claims under the policies. 
Because  the  court  found  that  it  lacked  jurisdiction,  it  declined  to  resolve 
defendants’ remaining arguments for dismissal pursuant to Federal Rules of Civil 
Procedure 9(b) and 12(b)(6).  
        This analysis was flawed. As we have explained, an Article III court must 
resolve the threshold jurisdictional standing inquiry before it addresses the merits 
of a claim. See Mashantucket Pequot Tribe v. Town of Ledyard, 722 F.3d 457, 464 (2d 
Cir. 2013). The District Court’s analysis conflated the requirement for an injury in 
fact  with  the  underlying  validity  of  plaintiffs’  arguments,  and  in  so  doing,  the 
court engaged a question of New York state law that the state courts have yet to 
answer. We hold that plaintiffs have standing and therefore VACATE the decision 
below  and  REMAND  for  the  District  Court  to  address  defendants’  remaining 
ground for dismissal. 
                                    _________________ 

              ROGER L. MANDEL, Lackey Hershman, L.L.P, Dallas, TX, for Plaintiffs‐
                   Appellants. 



                                             2 
                                               
                                               
             H.  CHRISTOPHER  BOEHNING  (Shane  Avidan,  Jessica  S.  Carey,  on  the 
                   brief),  Paul,  Weiss,  Rifkind,  Wharton  &  Garrison  LLP,  New 
                   York, NY, for Defendant‐Appellee Federal Insurance Company. 

             STEPHEN  R.  CLARK,  Winstead  PC,  Dallas,  TX  (J.  David  Brown, 
                  Winstead PC, Dallas, TX; Steven B. Getzoff, Lester Schwab Katz 
                  &  Dwyer,  LLP,  New  York,  NY,  on  the  brief),  for  Defendant‐
                  Appellee Stonebridge Life Insurance Company, FKA J.C. Penney Life 
                  Insurance Company. 

                                 _________________ 

WESLEY, Circuit Judge: 

      Group insurance policies, unlike individual insurance policies, are contracts 

for  the  benefit  of  third  parties.  Under  a  group  insurance  program,  a  central 

entity—the group—enters into a contract with an insurance provider and acts as 

the policyholder. Members of the group are the third‐party beneficiaries of that 

contract.  Typically,  state  law  defines  what  entities  may  issue  group  insurance 

policies,  and  group  members  are  almost  always  employees  of  a  company  or 

members of an organization formed for purposes other than obtaining insurance 

coverage. See, e.g., N.Y. Ins. Law §§ 4235, 4237 (listing organizations that may issue 

group and blanket health or accident plans in New York). Group members each 

receive the same one‐size‐fits‐all insurance policy, sometimes without ever seeing 

the master policy that contains the terms of their coverage. See Steven Plitt, Daniel 

Maldonado & Joshua D. Rogers, Couch on Insurance § 7:1 (3d ed. 2017). 
                                           3 
                                             
                                             
       Group insurance is desirable to insurers because the larger pool of insureds 

reduces  the  insurer’s  risk  and  eliminates  administrative  costs.  In  theory,  group 

members also benefit from enrollment in group policies for two primary reasons. 

First,  insurers  pass  on  the  lower  cost  of  insurance  to  insureds  in  the  form  of 

reduced  premiums.  Second,  insureds  do  not  need  to  negotiate  with  insurers  or 

shop around for the best insurance policy because the group, as the policyholder, 

presumptively serves that role. See id.  

       In  addition  to  limiting  what  entities  may  issue  group  policies,  New  York 

requires  an  eligible  group  to  obtain  approval  from  a  regulatory  agency  before 

offering  group  insurance.  See  N.Y.  Ins.  Law  § 3201(b)(1).  New  York  also  has  a 

savings  provision  that  requires  insurers  to  honor  claims  on  illegal  policies  to 

prevent  lapses  in  coverage  for  individual  and  group  policies.  See  N.Y.  Ins.  Law 

§ 3103(a) (invalid or illegal insurance policies “shall be valid and binding upon the 

insurer”). At issue in this suit is the validity of a group policy that defendants, a 

collection of insurance providers and marketing companies, advertised and sold 

to plaintiffs, allegedly in violation of New York Insurance Laws.  




                                             4 
                                               
                                               
                                         BACKGROUND 

      I.      The HealthExtras Program 

           In 1997, HealthExtras, Inc., created a group insurance program that offered 

$1,000,000 or $1,500,000 accidental permanent and total disability coverage, plus 

$2500 emergency accident and sickness medical expense coverage (“HealthExtras 

Program”).  HealthExtras  advertised  and  sold  policies  to  consumers  through 

marketing  agreements  with  banks  and  companies  that  issued  credit  cards, 

including  American  Express,  Citibank,  Capital  One,  J.C.  Penney,  Sears,  and 

Conoco  Phillips.  The  banks  and  credit  card  companies  solicited  cardholders  to 

enroll  in  the  HealthExtras  Program  by  sending  flyers  with  their  customers’ 

monthly  credit  card  bills,  by  direct  mail,  or  by  telephone.  The  flyers  included 

images of the late actor Christopher Reeve, statements by Mr. Reeve endorsing the 

HealthExtras Program, and brief descriptions of the HealthExtras policies.1  

           If  a  cardholder  expressed  interest  in  the  HealthExtras  Program,  the 

marketing agent mailed them a program description encouraging them to enroll 


1    For example, one of the solicitations read:  
 
              Financial  Security.  You’re  covered  with  $1.5  Million  if  an  accident 
              leaves  you  permanently  disabled. . . . The  American  Express 
              Accidental  Disability  Plan  provides  you  with  $1.5  million  in  one 
              lump  sum  if  you  are  permanently  disabled  as  the  result  of  an 
                                                  5 
                                                    
                                                    
and  reminding  them  that  HealthExtras  “was  created  to  provide  families  with 

financial security” because sometimes “lives change in an instant, like Christopher 

Reeve’s.” Joint App. A‐38. Cardholders who chose to enroll did so by agreeing to 

a monthly charge on their credit card bill. Because HealthExtras is not a licensed 

insurer  or  broker,  however,  it  contracted  with  defendants  Stonebridge, 

TransAmerica, and Federal to underwrite and issue the disability insurance.2  

       Defendants issued the policies to HealthExtras, the policyholder, as group 

and blanket accident disability and medical expense insurance, and the enrolled 



           accident and can’t return to work. For only $9.95 a month, you can 
           help  guarantee  your  financial  security  now  and  in  the 
           future . . . . With  the  American  Express  Accidental  Disability  Plan 
           you  can  prevent  a  personal  tragedy  from  becoming  a  financial 
           tragedy.  Enroll  now,  and  for  only  $9.95  a  month,  you  can  rest 
           assured that you are protected. 
 
Joint App. A‐161. 
2 On January 25, 2018, this Court received notice from plaintiffs’ counsel indicating that 

they had reached a settlement agreement with defendant‐appellant Federal and that the 
parties “intend to seek the dismissal of this appeal as to Federal pursuant to Federal Rule 
of  Appellate  Procedure  42(b).”  Dkt.  No.  155.  However,  this  Court  has  not  received  a 
dismissal  agreement  as  required  by  F.R.A.P.  42(b)  and  until  such  an  agreement  is 
docketed  and  a  dismissal  order  entered,  Federal  will  remain  a  party  to  the  appeal. 
Additionally,  HealthExtras  contracted  with  National  Union  and  Virginia  Surety  to 
underwrite  disability  and  medical  expenses  insurance,  respectively,  but  those  entities 
entered into a global settlement with plaintiffs and are not parties to this appeal. Plaintiffs 
have also either settled with or withdrawn their claims against HealthExtras (now known 
as  Catamaran  Health  Solutions,  LLC),  Virginia  Surety  Company,  and  American 
International GroupAIG.  
                                               6 
                                                 
                                                 
card  holders  became  group  members.  The  policies,  however,  narrowly 

circumscribed  the  kinds  of  injury  or  illness  under  which  policy  holders  could 

recover.3  Plaintiffs  were  among  the  card  holders  who  purchased  HealthExtras 

coverage. They began paying premiums on the policies in 2000 and continued to 

do so until HealthExtras terminated the HealthExtras Program in December 2014. 

During their fourteen years of coverage, plaintiffs did not suffer qualifying losses 

or submit claims.  

    II.      The Complaint and Motion to Dismiss 

          Plaintiffs commenced the present class action in the United States District 

Court  for  the  Southern  District  of  New  York  (Gardephe,  J.)  in  March  2015. 

Although the members of plaintiffs’ putative class did not suffer qualifying losses 

or  make  claims  for  coverage  under  their  policies,  plaintiffs  argue  that  they  are 

entitled to reimbursement of the premiums and fees they paid defendants, as well 

as  enhanced  damages.  Their  complaint  alleges  quasi‐contract  claims  based  on 



3 For example, the disability policies defined “Loss” as “total and permanent Loss of Use” 
of “both hands or both feet” or “one hand and one foot,” “total and permanent Loss of 
sight in both eyes,” “total and permanent Loss of speech,” or “total and permanent Loss 
of hearing in both ears.” Joint App. A‐64. “Loss of Use,” in turn, was restricted to “actual 
severance through or above a wrist or ankle or total paralysis of a limb or limbs which is 
determined  by  a  competent  medical  authority  to  be  permanent,  complete  and 
irreversible.” Id. 
                                              7 
                                                
                                                
violations of New York Insurance Law, claims based on violations of New York 

consumer protection laws, and common‐law fraud claims.  

       First, plaintiffs allege that defendants sold them insurance coverage that was 

void ab initio because the policies (1) “were not issued to eligible entities” as that 

term is defined in New York Insurance Law §§ 4235 and 4237; (2) “were not filed 

with  and  approved  by  the  Superintendent  of  New  York’s  Department  of 

Insurance,  violating  N.Y.  Ins.  Law  § 3201(b)(1)”;  and  (3) did  not  contain  certain 

provisions required by § 3221 of New York Insurance Law. Joint App. A‐83. These 

deficiencies, according to plaintiffs, rendered the policies illegal, meaning “no risk 

ever  attached  to  [their]  coverage”  and  defendants  were  thereby  enriched  at 

plaintiffs’ expense through “receipt of the premiums or fees.” Id.  

       Alternatively,  plaintiffs  allege  that  even  if  their  coverage  was  not  void  ab 

initio, it was voidable for illegality. Plaintiffs argue New York Insurance Law is 

intended to protect them from illegal insurance contracts and that defendants were 

enriched at their expense when they failed to comply with the law. For their quasi‐

contract claims, plaintiffs seek reimbursement of fees and premiums they paid to 

defendants.  




                                              8 
                                                
                                                
       Second, plaintiffs allege violations of New York General Business Law §§ 349 

and 350, which prohibit unfair or deceptive trade practices and false advertising, 

respectively.  Specifically,  the  complaint  alleges  that  defendants  sent  marketing 

materials discussing the “nature and benefits of the HealthExtras Program” and 

written  certificates  of  insurance  that  “falsely[]  represented  that  the 

Policies . . . were  legal  under  New  York  law”  and  “provided  real  and  valuable 

insurance coverage.” Joint App. A‐87, A‐92. Plaintiffs also allege that defendants 

failed to disclose certain material facts and thereby misrepresented the nature of 

the  insurance  coverage  they  sold  to  plaintiffs.4  These  deceptive  acts  and  false 

advertising,  according  to  plaintiffs,  caused  them  to  pay  premiums  or  fees  for 

illegal  or  valueless  policies.  For  their  statutory  claims,  plaintiffs  seek 

reimbursement of fees and premiums they paid to defendants—actual damages—

plus attorneys’ fees and statutory damages up to three times the actual damages.  

       Third, plaintiffs allege that defendants committed common‐law fraud, fraud 

in  the  inducement,  or  aiding  and  abetting  fraud.  The  complaint  alleges  that 


4 For example, plaintiffs claim that defendants failed to disclose that they participated in 
a program in which unsuspecting credit card holders and others were targeted for what 
appeared to be beneficial low‐cost group insurance policies, but what were in fact illegal 
and valueless policies. Joint App. A‐88, A‐89. Ultimately, therefore, plaintiffs’ statutory 
claims are also dependent on a determination that the underlying policies were in fact in 
violation of New York law. 
                                            9 
                                              
                                              
defendants  knew  statements  in  their  marketing  materials  were  false  because 

defendants in general are charged with knowing the terms of New York Insurance 

Law  and  these  defendants  knew  that  the  subject  policies  did  not  comply.  See 

Pasternack v. Lab. Corp. of Am. Holdings, 27 N.Y.3d 817, 827–30 (2016) (describing 

elements  of  fraud).  Thus,  plaintiffs  argue,  defendants  knowingly  made  false 

statements  to  induce  them  to  purchase  HealthExtras  coverage  and  plaintiffs, 

justifiably  relying  on  those  false  statements,  purchased  illegal  coverage  that  no 

reasonable person would have purchased in the absence of fraud.  

          Defendants filed a joint motion to dismiss pursuant to Federal Rules of Civil 

Procedure  9(b),  12(b)(1),  and  12(b)(6).  They  argued  the  District  Court  lacked 

subject‐matter  jurisdiction  over  plaintiffs’  action  because  plaintiffs  could  not 

demonstrate  an  injury  in  fact  as  required  for  Article  III  standing.  Specifically, 

defendants’  position  is  that  New  York’s  savings  statute,  N.Y.  Ins.  Law  § 3103,5 


5    The savings statute provides: 
 
             [A]ny policy of insurance or contract of annuity delivered or issued 
             for delivery in this state in violation of any of the provisions of this 
             [New York Insurance Law] chapter shall be valid and binding upon 
             the  insurer  issuing  the  same,  but  in  all  respects  in  which  its 
             provisions are in violation of the requirements or prohibitions of this 
             chapter  it  shall  be  enforceable  as  if  it  conformed  with  such 
             requirements or prohibitions. 
              
                                                 10 
                                                   
                                                   
renders otherwise illegal policies valid and enforceable against an insurer and that 

plaintiffs therefore received the insurance for which they paid.  

        The  District  Court  granted  defendants’  motion  to  dismiss  for  lack  of 

standing; it did not reach any other grounds for dismissal.6 See Gonzales v. Nat’l 

Union Fire Ins. Co., 15‐2259, 2016 WL 5107033 (S.D.N.Y. Sept. 19, 2016). The court 

noted that each of plaintiffs’ claims is premised on their allegation that the policies 

were illegal,7 but under New York Insurance Law, New York courts “enforce [the 


             . . . 
              
             In  any  action  to  recover  under  the  provisions  of  any  policy  of 
             insurance or contract of annuity delivered or issued for delivery in 
             this state which the superintendent is authorized by this chapter to 
             approve  if  in  his  opinion  its  provisions  are  more  favorable  to 
             policyholders, the court shall enforce such policy or contract as if its 
             provisions were the same as those specified in this chapter unless the 
             court  finds  that  its  actual  provisions  were  more  favorable  to 
             policyholders at the date when the policy or contract was issued. 
              
N.Y. Ins. Law § 3103(a), (c). 
6 In their motion to dismiss, defendants also argued that plaintiffs did not plead fraud 

with sufficient particularity under Federal Rule of Civil Procedure Rule 9(b), that they 
failed  to  state  a  claim  upon  which  relief  could  be  granted  under  Federal  Rule  of  Civil 
Procedure Rule 12(b)(6), and that all of their claims are time‐barred. 
7 Reading the complaint in the light most favorable to plaintiffs, Crupar‐Weinmann v. Paris 

Baguette  Am.,  Inc.,  861  F.3d  76,  79  (2d  Cir.  2017),  their  allegations  are  essentially  that: 
(1) defendants  were  unjustly  enriched  when  plaintiffs  paid  them  premiums  for  illegal 
policies;  (2) defendants  knew  the  policies  were  illegal  but  marketed  them  as  if  they 
complied  with  New  York  law  and  in  so  doing  received  premium  payments  from 
plaintiffs; and (3) defendants defrauded plaintiffs by inducing them to purchase illegal 
policies.  
                                                   11 
                                                      
                                                      
policy] as if it did include the [required] provision.” Id. at *7 (citing AXA Marine & 

Aviation  Ins.  (UK)  Ltd.  v.  Seajet  Indus.  Inc.,  84  F.3d  622,  624  n.1  (2d  Cir.  1996)). 

Section 3103, the court concluded, “plain[ly] and unambiguous[ly]” makes illegal 

policies  valid  and  binding  upon  the  insured,  and  plaintiffs  were  therefore  not 

entitled to recover any premiums or fees. Id. at *8. Plaintiffs could have sought to 

enforce the policies if and when a qualifying injury had occurred, but because they 

did not suffer a qualifying injury or seek to enforce the policies, they could not 

establish that they had suffered an injury in fact. Id. The court also held that the 

mere fact of a statutory violation did not confer standing and that plaintiffs’ claims 

for  misrepresentations  and  omissions,  even  if  true,  were  too  speculative  to 

establish  standing  because  plaintiffs  never  submitted  claims.8  This  appeal 

followed.  


8 The court treated plaintiffs’ claims for deceptive acts and false advertising as alleging 
plaintiffs  were  harmed  because  they  would  have  had  to  sue  before  defendants  would 
cover a qualifying injury. These allegations, the court concluded, were conclusory and 
conjectural  because  plaintiffs  never  suffered  qualifying  injuries  or  filed  claims  that 
defendants might have rejected. Gonzales, 15‐2259, 2016 WL 5107033, at *9. However, the 
court’s interpretation did not “constru[e] the complaint in plaintiff[s’] favor” as required 
by Federal Rule of Civil Procedure 12(b)(1). See Crupar‐Weinmann, 861 F.3d at 79 (internal 
quotation  marks  omitted).  Reading  the  complaint  in  plaintiffs’  favor,  their  claims  for 
deceptive acts and false advertising are that they were harmed because they “received 
insurance coverage that was not as represented to them”; thus, even if the policies were 
ultimately enforceable, plaintiffs allege they were injured when defendants induced them 
to overpay for the insurance they received. Joint App. A‐90.  
                                              12 
                                                
                                                
                                      DISCUSSION 

       We  review  de  novo  the  District  Court’s  decision  to  dismiss  plaintiffs’ 

complaint  for  lack  of  standing  pursuant  to  Federal  Rule  of  Civil  Procedure 

12(b)(1), “construing the complaint in plaintiff[s’] favor and accepting as true all 

material factual allegations contained therein.” Crupar‐Weinmann, 861 F.3d at 79 

(internal quotation marks omitted). “Where, as here, a case is at the pleading stage, 

the plaintiff[s] must clearly allege facts demonstrating each element [of standing].” 

Spokeo,  Inc.  v.  Robins,  136  S.  Ct.  1540,  1547  (2016)  (internal  quotation  marks  and 

alterations omitted). 

       “Standing to sue is a doctrine rooted in the traditional understanding of a 

case or controversy. The doctrine developed in our case law to ensure that federal 

courts do not exceed their authority as it has been traditionally understood.” Id. 

(internal  citation  omitted).  It  is  axiomatic  that  “the  irreducible  constitutional 

minimum of standing contains three elements”: the plaintiff must have suffered 

an injury in fact (1) that is concrete and particularized, (2) that is causally linked to 

the  defendant’s  challenged  conduct,  and  (3) that  is  likely  to  be  redressed  by  a 




 
                                              13 
                                                
                                                
favorable  decision.  Crupar‐Weinmann,  861  F.3d  at  79  (internal  quotation  marks 

omitted). Only one of those elements—injury in fact—is at issue here.  

       The  injury‐in‐fact  requirement  “helps  to  ensure  that  the  plaintiff  has  a 

‘personal  stake  in  the  outcome  of  the  controversy.’”  Susan  B.  Anthony  List  v. 

Driehaus,  134  S.  Ct.  2334,  2341  (2014)  (quoting  Warth  v.  Seldin,  422  U.S.  490,  498 

(1975)). That requirement, in turn, “is functionally tied to the separation of powers 

and  judicial  competence  concerns  underlying  the  standing  doctrine.”  Baur  v. 

Veneman, 352 F.3d 625, 632 (2d Cir. 2003); see also Clapper v. Amnesty Int’l USA, 568 

U.S. 398, 408–09 (2013) (noting that the injury‐in‐fact requirement serves in part 

“to  prevent  the  judicial  process  from  being  used  to  usurp  the  powers  of  the 

political  branches”).  Of  course,  it  is  tempting,  from  the  perspective  of  judicial 

efficiency, to treat a meritless claim—one in which a plaintiff’s theory of liability 

comes up short—as a claim in which the plaintiff has not been injured in the first 

instance.  But  where  the  legislature  has  created  a  framework  that  offers  injured 

plaintiffs  an  opportunity  to  seek  redress,  “we  must  avoid  conflating  the 

requirement  for  an  injury  in  fact  with  the  validity  of  [a  plaintiff’s]  claim”  to 

constrain the scope of judicial authority and ensure that legislative decisions are 




                                              14 
                                                
                                                
left to the legislature. Mashantucket Pequot Tribe v. Town of Ledyard, 722 F.3d 457, 

464 (2d Cir. 2013) (internal quotation marks and alterations omitted).  

       To establish injury in fact, a plaintiff need only show that he or she suffered 

an  invasion  of  a  legally  protected  interest  that  is  concrete  and  particularized. 

Spokeo,  136  S.  Ct.  at  1548.  “For  an  injury  to  be  particularized,  it  must  affect  the 

plaintiff in a personal and individual way,” and an injury is concrete if it is “real[] 

and  not  abstract,” although  an  injury  need  not  be  tangible  to  be  concrete.  Id.  at 

1548  (internal  quotation  marks  omitted).  What  matters  is  that  a  plaintiff  must 

clearly allege facts sufficient to constitute an injury in fact, but those allegations 

“need not be capable of sustaining a valid cause of action.” Denney v. Deutsche Bank 

AG, 443 F.3d 253, 264 (2d Cir. 2006). 

       Plaintiffs  have  standing.  First,  with  respect  to  their  quasi‐contract  claims, 

they  argue  they  paid  premiums  for  disability  and  medical  expense  insurance 

policies that are illegal under New York law and are therefore void ab initio or, in 

the  alternative,  voidable.  Accepting  plaintiffs’  allegations  as  true  and  assuming 

they would be successful on the merits—as we must for purposes of our threshold 

jurisdictional analysis, Crupar‐Weinmann, 861 F.3d at 79—they have articulated a 

concrete, economic injury: payment of premiums on a void or voidable insurance 

                                               15 
                                                 
                                                 
policy.9  That  is  all  plaintiffs  need  allege  to  establish  an  injury  in  fact  for  the 

purposes of Article III standing. Spokeo, 136 S. Ct. at 1547–48.  

       According  to  defendants,  plaintiffs  lack  standing  to  assert  their  quasi‐

contract  claims  because  application  of  the  savings  statute  would  provide,  in 

essence,  an  affirmative  defense  by  requiring  the  insurers  to  honor  the  allegedly 

illegal  policies  had  plaintiffs  filed  claims;  in  other  words,  plaintiffs  were  not 

injured because their claims are meritless. That argument, however, asks us to do 

what  we  cannot:  decide  the  merits  of  the  claim  en  route  to  determining  its 

justiciability.  See  Mashantucket  Pequot  Tribe,  722  F.3d  at  464.  Where  a  plaintiff 

alleges  a  concrete,  economic  injury  resulting  from  a  defendant’s  violation  of  a 

statutory provision, the plaintiff has alleged a sufficient injury to establish Article 

III standing, regardless of the merits of the plaintiff’s statutory interpretation. See 

Carver v. City of New York, 621 F.3d 221, 226 (2d Cir. 2010).10  


9  Because  the  District  Court  dismissed  the  case  before  extensive  discovery,  the  full 
amount of the class‐wide award plaintiffs are pursuing is not clear. However, counsel for 
plaintiffs estimated at oral argument that in New York State, members of the putative 
class had paid between $10,000,000 and $20,000,000 in premiums on their HealthExtras 
policies. See Oral Argument at 20:14, Gonzales v. Nat’l Union Fire Ins. Co., 16‐3526 (2d Cir. 
Nov.  14,  2017),  http://www.ca2.uscourts.gov/decisions/isysquery/75bf6584‐4fbc‐4c8b‐
9668‐29d46d963694/91‐100/list/.  
10 For example, in Carver, a recipient of public benefits won $10,000 in the New York State 

lottery. Id. at 224. A state statute directed the Commissioner of Social Services to recover 
a portion of lottery winnings from public welfare recipients; therefore, the Commissioner 
                                                16 
                                                  
                                                  
       Plaintiffs have met that burden by alleging harm in the form of premium 

payments on illegal policies, and they have standing to pursue their quasi‐contract 

claims irrespective of the fact that defendants propose a reading of a statute that 

would,  if  accepted,  undermine  the  merits  of  plaintiffs’  claims.  See  id.;  see  also 

Whitmore  v.  Arkansas,  495  U.S.  149,  155  (1990)  (“Our  threshold  inquiry  into 

standing  in  no  way  depends  on  the  merits  of  the  [petitioner’s]  contention  that 

particular conduct is illegal.” (internal quotation marks omitted)).  

       Second, plaintiffs have standing to pursue their statutory and common‐law 

fraud claims. Both categories of claims allege that defendants misrepresented the 

nature of the HealthExtras policies by failing to disclose that they were not issued 

in compliance with New York law and in so doing, induced plaintiffs to purchase 

the policies at an inflated price.11 Plaintiffs have articulated an injury in fact: the 



intercepted $5000 of Carver’s lottery winnings. Id. Carver sued the City, alleging that it 
violated labor law “by paying him minimum wage while requiring that he return some 
portion of those wages in the event he won the lottery.” Id. at 226. On appeal, we held 
that  Carver  had  standing,  notwithstanding  the  fact  that  based  on  his  reading  of  the 
statute,  “the  City  seemingly  could  not  have  complied  with  its  minimum‐wage 
obligations.”  Id.  As  we  explained,  the  propriety  of  Carver’s  statutory  interpretation—
however implausible—was “a merits issue.” Id. 
11 Specifically, the pleadings allege that defendants knew or should have known that the 

HealthExtras policies (1) were not issued to eligible entities under New York Insurance 
Law  §§ 4235 and  4237, (2) were never approved by  the Superintendent  of New York’s 
Department  of  Insurance,  in  violation  of  New  York  Insurance  Law  § 3201(b)(1),  and 
(3) lacked provisions required by New York Insurance Law § 3221(a). Joint App. A‐83. 
                                                17 
                                                  
                                                  
difference in price between what they would have paid for the policies with full 

information  and  what  they  in  fact  paid.  See  Crupar‐Weinmann,  861  F.3d  at  79. 

Therefore, even if the HealthExtras policies would have been enforced under New 

York law, plaintiffs are entitled to pursue their claims for at least some portion of 

the premiums they paid; whether the contracts for those policies were procured 

by fraud or whether defendants fraudulently or deceptively misrepresented the 

nature of the coverage they offered or the ability of plaintiffs to submit claims for 

loss under it are questions that go to the merits.  

       The District Court’s resolution of this case is problematic for an additional 

reason. The New York statute upon which the defendant‐insurers rely, § 3103(a), 

has never been interpreted by a New York state court or the New York Court of 

Appeals as precluding an insured from bringing a claim against an insurer for a 

refund of premiums paid for an illegal policy.12  




Defendants did not disclose these alleged deficiencies in their marketing materials, and 
plaintiffs therefore argue that they purchased illegal coverage that no reasonable person 
with full knowledge of the nature of the coverage would have selected. See id. at A‐100, 
A‐87, A‐88, A‐93.  
12 We mean no criticism of a very able District Court judge. He does not have the power 

to ask a New York court its views on the statute or its application to claims like plaintiffs’. 
See N.Y. Comp. Codes R. & Regs. tit. 22, § 500.27(a) (2018) (listing courts from which the 
New York Court of Appeals will accept certified questions). We note only that a merits 
analysis of the statute’s reach is troubling from both a standing and merits perspective. 
                                              18 
                                                
                                                
       Without commenting on the merits of plaintiffs’ arguments, we note that the 

statute appears to have been enacted with the purpose of protecting insureds, not 

insurance companies. See, e.g., Bersani v. Gen. Acc. Fire & Life Assur. Corp., 36 N.Y.2d 

457,  460  (1975)  (reasoning  that  an  insurance  policy  that  violated  New  York 

Insurance  Law  was  illegal  and  “against  public  policy”  and,  citing  § 3103’s 

predecessor, holding that such a policy was “valid and binding on [the insurer]”); 

see  also  Bill  Jacket  L.  1939  ch.  882  (in  discussion  of  the  recodification  of  the 

Insurance Law in 1939, repeatedly emphasizing the need for insurance regulation 

to benefit and protect the public); Insurance Law Revision of the State of New York 

§ 60.55  cmt.  at  138  (describing  the  predecessor  statute  to  § 3103  as  “giv[ing]  the 

insured the option to enforce the contract as written if he finds it more favorable 

than  the  required  provisions”).  To  read  the  savings  clause  in  such  a  way  as  to 

prevent insureds from being heard in court when they discover that the policies 

they have been sold are illegal thus conflicts with the apparent legislative intent 

behind the savings clause.13 By conflating the merits questions with the standing 



  The statute is written in terms of “enforcing” the illegal terms of a policy. See, e.g., N.Y. 
13

Ins. Law § 3103(a) (noting that an unlawful policy “shall be enforceable as if it conformed 
with such requirements or prohibitions” of the Act). It would seem that should an insured 
seek to enforce a provision for which the insurer raises a defense based on its own illegal 
conduct, the savings clause would step in and prevent the insurer from benefiting from 
                                             19 
                                               
                                               
inquiry, the District Court may have failed to give due consideration to this novel 

question  of  state  law  and  reached  an  outcome  that  would  preclude  putative 

plaintiffs from seeking redress in state or federal court.  

       The Eighth Circuit reached a similar conclusion in another case involving 

HealthExtras  and  a  class  of  plaintiffs  that  had  not  suffered  qualifying  losses  or 

made claims for coverage under the policies. See Graham v. Catamaran Health Sols. 

LLC, 16‐1161, 2017 WL 3613328 (8th Cir. Aug. 23, 2017). In Graham, the defendants 

relied  on  an  Arkansas  savings  statute  analogous  to  § 3103(a)  under  which 

insurance policies that do not comply with Arkansas law “shall be construed and 

applied according to the conditions and provisions that would have applied had 

the policy, rider, or endorsement been in full compliance with state law.” See Ark. 

Code Ann. § 23‐79‐118. As in this case, the Graham defendants argued that in light 

of  the  savings  statute,  “the  proposed  class  members  paid  for  and  received 

enforceable insurance, and the absence of claims meant allegations of invalidity 

were mere abstractions rather than concrete and particularized injuries.” Graham, 

16‐1161, 2017 WL 3613328 at *2. 




its  misdeed.  But  an  insured  who  seeks  to  undo  an  illegal  contract  is  not  seeking 
enforcement of the illegal promises made by the insurer; she is seeking rescission.  
                                            20 
                                               
                                               
      On  appeal,  the  Eighth  Circuit  rejected  that  argument  and  held  that  the 

named plaintiff had standing to pursue two classes of claims. First, as to the theory 

that  the  HealthExtras  policies  were  void  ab  initio,  the  court  noted  that  the 

defendants’ argument depended on the merits of the underlying claim. Id. at *4. 

Ignoring the defendants’ statutory argument and looking instead to the plaintiff’s 

allegations, the court concluded that “if the policy is deemed void ab initio due to 

non‐compliance with state law,” the plaintiff would have suffered an injury in fact. 

Id. Second, as to allegations of injury even if the policies were not void, the Eighth 

Circuit held that the plaintiff had standing because his claims sought “a refund of 

all or at least some portion of premiums paid.” Id.  

      We agree with the Eighth Circuit’s reasoning. “Standing analysis does not 

permit consideration of the actual merits of a plaintiff’s claim.” Id. Whether the 

policies were void ab initio, whether the savings statute rendered them valid, and 

whether plaintiffs overpaid for the policies are questions that “go[] to the merits, 

not  the  threshold  standing  analysis.”  Id.  Plaintiffs  have  alleged  concrete  and 

particularized harms for all of their claims, and for the purposes of Article III, they 

have therefore alleged sufficient facts to establish the elements of standing.  




                                           21 
                                             
                                             
                                   CONCLUSION 

      The  District  Court  erred  when  it  dismissed  plaintiffs’  claims  for  lack  of 

standing. For the foregoing reasons, the opinion and order of the District Court 

granting defendants’ motion to dismiss for lack of standing is VACATED and the 

case is REMANDED for further proceedings. 




                                           22